

CONSENT TO
TRANSFER OF LEASE


June 20, 2006


Reference is made to that certain Lease Agreement, dated August 24, 2005, by and
among Petals Decorative Accents LLC (“Petals”), Oscar Smith and Peggy Smith in
connection with certain premises consisting of a warehouse building of
approximately 54,000 square feet, and an adjacent paved parking area located at
1108 Vaughn Drive, Portland Tennessee 37148 (the “Lease”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Lease.


Petals desires to enter into a Contribution Agreement with Immunotechnology
Corp. Inc. (“Immuno”), whereby Petals shall assign all its assets and delegate
certain of its obligations, including the Lease, to Immuno and Immuno shall
assume such assets and obligations in exchange for the issuance of ninety five
percent (95%) of the shares of common stock of Immuno to Petals (the
“Contribution”). It is intended that such transaction qualify as a tax free
contribution of assets pursuant to Section 351 of the Internal Revenue Code.


Petals hereby requests that Oscar Smith and Peggy Smith consent to, and by their
signature below they hereby do consent to, the transfer of the Lease as part of
the Contribution. Notwithstanding the above, Oscar Smith and Peggy Smith
expressly reserve all rights under the Lease.




ACCEPTED AND AGREED:




OSCAR SMITH




/s/ Oscar Smith                                            




PEGGY SMITH




/s/ Peggy Smith                                          


 
 

--------------------------------------------------------------------------------

 